GRIFFIN, Judge.
This is an appeal of a guidelines departure sentence in a probation violation case. The sentence imposed exceeded the one-bracket bump-up permitted in probation violation cases.
The case law in Florida has now established that a trial court cannot exceed a one-cell “bump-up” upon revocation of probation. Franklin v. State, 545 So.2d 851 (Fla.1989); State v. Tuthill, 545 So.2d 850 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); Maddox v. State, 553 So.2d 1380 (Fla. 5th DCA 1989).
SENTENCE VACATED; REMANDED for resentencing.
DANIEL, C.J., and DAUKSCH, J., concur.